Citation Nr: 0312437	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral compression fracture L4 with deformity L3-4 with 
moderate disc narrowing L5-S1.

2.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from September 1972 to June 
1997.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for further evidentiary 
development in February 2001, and that the action requested 
in the remand has been accomplished to the extent possible.  
The case is now ready for final appellate review.  

The Board further notes that following the evidentiary 
development noted above, the regional office (RO) increased 
the evaluation for the veteran's low back disability to 20 
percent, effective from July 1, 1997.  The veteran has 
continued the appeal.

The Board also again notes that with respect to both of the 
issues remaining on appeal, since the veteran disagreed with 
the initial rating for each disability, the Board will 
consider entitlement to an increased evaluation from the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  The veteran's lumbosacral compression fracture L4 with 
deformity L3-4 with moderate disc narrowing L5-S1 is 
manifested by symptoms that are productive of severe but not 
pronounced impairment; the "old" criteria for 
intervertebral disc syndrome are more favorable than the 
"new."

2.  The veteran's GERD is manifested by some recurrent 
symptoms of epigastric distress that are not productive of 
considerable or severe impairment of health.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent, but not higher, 
rating for the veteran's service-connected lumbosacral 
compression fracture L4 with deformity L3-4 with moderate 
disc narrowing L5-S1 have been met; the "old" criteria for 
intervertebral disc syndrome are more favorable than the 
"new."  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 
(2002).

2.  The scheduler criteria for a 10 percent, but not higher, 
evaluation for GERD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
veteran has been furnished with recent comprehensive 
Department of Veterans Affairs (VA) examinations to ascertain 
the current severity of his service-connected disabilities, 
and the results of those examinations are found to be 
adequate for rating purposes.  The Board further notes that 
the veteran has not asserted that the examinations or the 
examination results were in any way deficient.  In addition, 
the veteran has been advised in the February 2003 
supplemental statement of the case that the results of the 
examinations permit no better than a 20 percent evaluation 
for his low back disability and the continuation of a 
noncompensable rating for his GERD, without any indication 
that further evidentiary development would be undertaken by 
the RO, thus, clearly implying that any additional evidence 
supporting entitlement to a higher evaluation would have to 
be provided by the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record also reflects that the veteran was advised of his 
rights under the VCAA and of his need to provide relevant 
treatment records in correspondence, dated in April 2001 and 
September 2002, and that he was advised of the applicable law 
and regulations in the March 1999 statement of the case and 
February 2003 supplemental statement of the case, including 
the most recent revisions applicable to rating intervertebral 
disc syndrome, effective September 23, 2002.  67 Fed. Reg. 
54345-54349 (August 22, 2002).  Additionally, there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that have not 
already been adequately addressed in documents contained 
within the claims file.  Accordingly, the Board finds that no 
further notice and/or development is warranted under the 
VCAA.

A review of the history of the veteran's low back and GERD 
disabilities shows that service connection for each 
disability was granted by a rating decision in May 1998.  In 
that rating decision, the RO assigned a 10 percent rating for 
lumbar spine compression fracture L4 with deformity L3-4 with 
moderate disc narrowing, effective from July 1, 1997, and a 
noncompensable rating for GERD, also effective from July 1, 
1997.  The RO's decision was based on service medical records 
and various VA medical examinations from February 1998.

VA general medical examination in February 1998 revealed that 
the veteran sustained a compression fracture of the L4 lumbar 
spine from a motorcycle accident during service in 1996.  His 
current complaints included low back pain associated with 
recurrent numbness in the right lower extremity.  The pain 
and numbness had reportedly not subsided, but had diminished 
in intensity.  The veteran also reported heartburn with pain 
in the sternal region for which he had undergone evaluation, 
including endoscopy.  No ulcer was identified but the veteran 
was told he had GERD.  The veteran was treated for three 
months with Prilosec and he subsequently used Pepcid and 
Tagamet periodically.  He complained of daily heartburn.  

Physical examination of the abdomen revealed no masses or 
hernia, and the veteran's weight was indicated to be 186 
pounds.  The veteran did complain of pain and arthralgia in 
the low back, and the diagnosis included compression 
fractures of L4 due to motorcycle accident and history of 
GERD, on medication and treatment.  

VA joints examination in February 1998 revealed multiple 
areas of complaint, the primary area being identified as the 
low back.  The veteran denied distal symptoms of 
neurovascular compromise or radiation, but occasionally wound 
use a brace.  He did not use a cane or walking stick.  He 
believed he was limited in work options because of his back 
injury.  He specifically indicated that he made an effort to 
get work in a shop but was restricted because of his back.  
Examination of the back revealed good general contours.  
Forward flexion fingertip was to within 5 centimeters of the 
floor with the knees straight.  Extension was to 20 degrees.  
Lateral bending was to 25 degrees bilaterally.  Lateral 
rotation to the right was 60 degrees and to the left, 45 
degrees.  There was mild discomfort at the extremes of motion 
but no spasm.  X-rays of the back were interpreted to reveal 
compression fracture about L4 of the superior anterior 
endplate that was wedged.  It was measured 33 millimeters 
which was considered unchanged from previous evaluations.  
The impression included mechanical low back pain secondary to 
compression fracture of L4 that appeared to be stable, with 
good muscle tone and no radicular findings.  With regard to 
work, the examiner commented that the veteran should be able 
to do any kind of light duty work, with about a 30 pound 
lifting restriction related to his back.  There were no signs 
of incoordination.

VA neurological examination in February 1998 indicated that 
the veteran's complaints included right lower leg numbness.  
Neurological examination was considered normal and the 
impression was chronic back strain and tension headaches 
possibly secondary to his back problems.

At the veteran's hearing before the Board in November 1999, 
the veteran's representative noted that the veteran's back 
had gotten significantly worse since his previous examination 
in February 1998, and that the Board should consider the 
application of the rating criteria for vertebra deformity or 
any other diagnostic code that would entitle the veteran to a 
higher rating for his back disability (transcript (T.) at pp. 
7-8).  The veteran indicated that about a year prior to his 
discharge, the Navy had essentially placed him on limited 
duty because of his back (T. at p. 8).  He noted that he had 
been a Navy diver for years, but that he was no longer 
qualified because of his back (T. at p. 9).  At this time, 
the veteran complained of occasional muscle spasm associated 
with extreme pain (T. at pp. 9-10).  He had just had an 
episode the previous week, where staying in any position for 
a prolonged period would produce pain (T. at p. 10).  

With respect to GERD, the veteran's representative maintained 
that this disability fit more appropriately with the criteria 
for hiatal hernia rather than stricture of the esophagus (T. 
at p. 13).  The veteran reported his symptoms as heartburn 
that was described as a stabbing pain that went from the 
chest all the way to the back bone (T. at pp. 13-14).  Right 
now, he was taking Provacid and Zantac (T. at p. 14).  The 
medication would take the edge off his symptoms (T. at p. 
14).  Symptoms would also be affected by his activities (T. 
at p. 14).  He denied any swallowing problems (T. at p. 15).  
His representative submitted that his problems should entitle 
the veteran to a compensable rating (T. at p. 15).

VA esophagus and hiatal hernia examination in September 2002 
revealed that the veteran reported the onset of symptoms in 
the service in 1994, at which time he began having severe 
heartburn described as burning distress in the lower 
substernal and subeiphoid regions.  It was noted that the 
veteran was examined initially by a corpsman on board ship 
and given an antacid and later an acid blocker.  He was then 
examined by a physician and prescribed Prilosec.  The 
symptoms were improved but not completely abolished.  The 
heartburn also occurred nocturnally, and the veteran 
subsequently underwent an upper gastrointestinal endoscopy.  
Since that time, the veteran had continued with the same form 
of medication and discontinued smoking and drinking coffee.  
Currently, he seldom had nocturnal pain, and also denied 
dysphagia, or difficulty with regurgitation, coughing, or 
choking at night.  He also denied any hematuria or melena.  
The veteran indicated that he was a field engineer for a 
diving company and that he had missed work because of GERD 
symptoms.

Physical examination revealed that the veteran weighed 175 
pounds, and appeared to be in a good state of health 
generally.  Evaluation of the abdomen revealed no distention, 
tenderness, masses or organomegally.  The clinical assessment 
was the that veteran had had chronic GERD symptoms since 1994 
which had been improved but continued with medication and 
discontinuance of smoking and drinking coffee.  The veteran 
denied any dysphagia, nocturnal regurgitation or heartburn, 
and any previous hematemesis or melena.  The examiner further 
noted that the symptoms had not evidently impaired the 
veteran's general health and the heartburn was described a 
burning distress in the subxiphoid and lower substernal 
region.

VA orthopedic examination in September 2002 revealed that the 
veteran again noted increased back pain since his retirement 
from the service in 1997.  He described it now as constant 
without any radiculopathy but with recurrent numbness over 
the posterior calf of the right leg approximately once or 
twice a year.  He also reported an acute exacerbation of the 
low back pain occurring on an average of once every three 
months, requiring bed rest, with severe pain lasting 
approximately ten days.  The veteran used Vicodin as needed 
(an average of two pills a month) and Robaxin on a daily 
basis.  The veteran currently worked for an insurance company 
as a quality insurance inspector, and denied any work loss as 
a result of his back.  The low back pain was reportedly 
aggravated by prolonged sitting, prolonged standing, and by 
lifting 20 or more pounds.

Physical examination of the lumbosacral spine revealed no 
obvious deformity to the thoracolumbar spine and no palpable 
paraspinous or sciatic notch tenderness.  The lumbar 
curvature was intact.  The veteran was 9 inches from toe 
touching.  Forward flexion to 70 degrees caused bilateral 
lumbar paraspinous pain without any associated palpable spasm 
as was the case with backward extension to 25 degrees, 
lateral flexion bilaterally to 20 degrees, and rotation 
bilaterally to 20 degrees.  Straight leg raising was positive 
at 80 degrees.  Sensory perception was intact over the 
buttocks and down each lower extremity.  The assessment was 
chronic low back pain syndrome related to an L4 compression 
fracture with residual constant pain, reduced range of motion 
without any noted palpable spasm at this time, with rare 
occurrences of numbness over the posterior aspects of the 
right leg, and with intact sensory perception over the 
buttocks and down each lower extremity.  The examiner stated 
that there was no demonstrable deformity of the thoracolumbar 
spine, the constant pain was moderate in intensity with 
severe exacerbations of pain averaging one every three months 
requiring bed rest and pain to be controlled with Percodan, 
no spasm was indicated on examination, and that the only 
neurological manifestation was one of recurrent numbness over 
the posterior right calf with current intact sensory 
perception over the buttocks and down each lower extremity.

VA upper gastrointestinal (GI) X-rays taken in January 2003 
were interpreted to reveal no masses or lesions and no 
findings to suggest stricture, and the impression was 
essentially unremarkable upper GI examination with only a few 
tertiary contractions of the esophagus visualized.

A January 2003 VA esophagogastroduodenoscopy was interpreted 
to reveal findings that the esophagus was within normal 
limits, except for large hiatus hernia without inflammation, 
ulceration, or mass, that the stomach was within normal 
limits except for mild erythema, without ulceration, 
inflammation, or mass, a normal pylorus without ulceration or 
inflammation, and a duodenum free of ulceration or 
inflammation.  The impression was essentially negative 
esophagogastroduodenoscopy except for mild erythema of 
dubious significance and hiatus hernia.


II.  Rating Criteria and Analysis

Entitlement to an Evaluation in Excess of 20 percent for 
Lumbosacral Compression Fracture L4 with Deformity L3-4 with 
Moderate Disc Narrowing L5-S1

With respect to entitlement to a rating in excess of 20 
percent for the veteran's low back disability, the Board 
would first note that the veteran's service-connected 
disability includes a disability that is normally, in the 
absence of degenerative disc disease (DDD), rated based on 
limited range of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).  A 40 percent evaluation is the next 
highest and maximum rating provided for severe limitation of 
the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).  A 40 percent evaluation is also the next 
highest and maximum rating provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) for severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  However, even with worsening complaints, February 
2003 examination revealed that the veteran was still to 
within 9 inches of toe touching and other limitation of 
motion was clearly not consistent with the type of severe 
limitation of motion of the lumbar spine contemplated for the 
highest rating of 40 percent under Diagnostic Code 5292.  
Moreover, while the veteran's service-connected low back 
disability does include moderate disc narrowing at L5-S1, 
additional findings have also not been consistent with 
listing of the spine, a positive Goldthwait's sign, marked 
limitation of forward bending, or osteoarthritic changes.  By 
itself, the Board finds that the symptoms associated with the 
veteran's low back disability also cannot justify a 40 
percent rating under Diagnostic Code 5295.

However, the Board recognizes the veteran's symptoms of 
moderate disc narrowing at L5-S1 also require consideration 
of both the "old" and "new" criteria for intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective before and after September 23, 2002).  The Board 
notes at this point that under Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), it must consider both the "old" and "new" 
criteria under Diagnostic Code 5293 and apply the criteria 
which is considered the most favorable to the veteran, and 
that it may not apply the "new" criteria to any period 
prior to its effective date of September 23, 2003.  
VAOPGCPREC 3-2000.  As will be shown more fully below, the 
mandate of VAOPGCPREC 3-2000 is not significant here, as the 
Board finds that it is the older criteria that permit the 
Board to assign a 40 percent evaluation for the veteran's low 
back disorder.  The Board also notes that with respect to 
these rating criteria, while the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") held in Johnson v. Brown, 9 Vet. App. 7, 11 (1996), 
that where a diagnostic code is not predicated on limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2002), with respect to pain, do not apply, General 
Counsel for VA has issued an opinion in which it was held 
that 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral 
disc syndrome, involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, supra, 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered when a disability is evaluated under this 
diagnostic code.  VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The above-noted General Counsel Opinions are binding on the 
Board which is constrained to follow their holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

The Board has reviewed the evidence related to the veteran's 
low back disability since July 1997, and notes that in order 
for the Board to assign the next higher rating of 40 percent 
under old Diagnostic Code 5293 for severe intervertebral disc 
syndrome, there would have to be evidence of recurring 
attacks with intermittent relief.  In this regard, while the 
recent examiner's assessment of severe exacerbations of pain 
averaging once every three months requiring bed rest and pain 
medication are apparently more related to the veteran's 
compression fracture than disc narrowing, as both are 
service-connected, the Board finds that in either event, such 
symptoms do more nearly approximate severe recurring attacks 
with intermittent relief.  The Board further notes that the 
"old" criteria did not specify the frequency or duration of 
the attacks, and that giving the veteran the benefit of the 
doubt, the Board finds that severe episodes averaging once 
every three months and a week to ten days in duration are of 
sufficient recurrence and duration under the "old" criteria 
to warrant a 40 percent evaluation.  

A separate rating for nerve damage would certainly result in 
a reduction of any evaluation assigned under old Diagnostic 
Code 5293 and is therefore not warranted.  Such a separate 
evaluation could also amount to rating the same symptom under 
separate diagnoses which is prohibited under 38 C.F.R. § 4.14 
(2002).

Parenthetically, the Board would note that under the "new" 
criteria, a 40 percent evaluation requires incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and that based 
on the current findings of record, the veteran's reported 
symptoms would not meet the requirements for a 40 percent 
evaluation under the "new" criteria.  Clearly, the veteran 
would not meet the newer criteria's 60 percent requirement of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

The Board further finds notes that the veteran's symptoms 
also do not more nearly approximate the criteria necessary 
for a 60 percent rating under the "old" criteria found in 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome, which requires evidence of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Here, there is little 
objective evidence of muscle spasm, and the neurological 
findings are limited to rare occurrences of numbness over the 
posterior aspect of the right leg.  Clearly, such evidence is 
not consistent with the type of pronounced neurological 
symptoms that support the highest evaluation of 60 percent 
under previous Diagnostic Code 5293.  In this regard, the 
Board would further note that while the "new" criteria 
alternatively permit the Board to consider whether some 
combination of separate evaluations for chronic orthopedic 
and neurologic manifestations would permit a higher 
evaluation, in this instance, such separate evaluations could 
not result in a higher overall rating with such limited 
objective evidence of neurological impairment.  More 
specifically, separate objective evidence of limitation of 
motion arguably does not amount to more than a 10 or 20 
percent rating under Diagnostic Code 5292, or a 10 percent 
rating under Diagnostic Code 5295, and the veteran's 
neurological impairment arguably does not amount to more than 
a 10 percent rating for incomplete nerve paralysis.  

Since the veteran's newly assigned 40 percent evaluation is 
the maximum rating available under Diagnostic Codes 5292 and 
5295, neither of these codes would afford a basis for any 
higher rating for this disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.

The Board has also alternatively considered the diagnostic 
criteria for fracture of the vertebra, but finds that this 
also does not afford any basis for a rating in excess of 40 
percent.  More specifically, 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 provides a 60 percent rating for abnormal mobility 
requiring the use of a brace, and while the veteran may 
periodically use a brace, regular or required use is not 
indicated.  In addition, a 100 percent rating requires spinal 
cord involvement, that the veteran be bedridden, or that he 
is required to wear long leg braces, and none of these 
requirements have been met.  While this diagnostic code 
alternatively permits a rating in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body, since there is no 
significant evidence of limited motion or muscle spasm, and 
the recent examiner did not find demonstrable deformity of a 
lumbar vertebra, this method could not bring about a rating 
higher than the newly assigned 40 percent rating.  

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002), however, while the 
Board does not doubt the presence of pain during the relevant 
time frame, the Board finds the veteran's low back pain to be 
anticipated and compensated within the parameters of the 
newly assigned 40 percent evaluation under Diagnostic Code 
5293.


Entitlement to a Compensable Evaluation for GERD

The Board first notes that the Board agrees with the veteran 
that as there are no current findings to suggest stricture of 
the esophagus, the veteran's GERD is most appropriately rated 
under the criteria for hiatal hernia found in 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2002).  Under Diagnostic Code 
7346, hiatal hernia is rated as 60 percent disabling when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is warranted when there are 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned when there are two or more of the symptoms for the 
30 percent evaluation with less severity.

In this regard, while the veteran has not described recurrent 
symptoms of dysphagia, regurgitation, or arm or shoulder 
pain, he has noted recurrent heartburn that is accompanied by 
substernal pain, and the most recent VA examiner has 
acknowledged that the veteran continues to suffer from 
recurring heartburn.  Therefore, again giving the veteran the 
benefit of the doubt, the Board finds that the veteran's GERD 
warrants a 10 percent evaluation for symptoms of pyrosis and 
substernal pain under Diagnostic Code 7346.  38 C.F.R. § 4.7 
(2002).

While the veteran's service-connected disability has clearly 
been manifested by recurrent heartburn and substernal pain, 
for the next higher rating of 30 percent, there must be 
evidence of recurrent dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain that is 
productive of considerable impairment of health, and a 
preponderance of the evidence is against such a finding.  
More specifically, other than recurrent pyrosis with pain, 
other GI symptoms have not similarly been reported as 
recurrent.  In addition, the veteran's overall physical 
condition has not been considerably impaired.  The evidence 
instead reflects fairly consistent weight and the examiner's 
specific opinion that the veteran was in a good state of 
health generally.  Consequently, the Board cannot conclude 
that the veteran's symptoms since 1997 have more nearly 
approximated the criteria required for a 30 percent 
evaluation.  

Clearly, the veteran's GERD has not been manifested by the 
type of GI symptoms indicative of the level of symptomatology 
required for a 60 percent rating under Diagnostic Code 7346.  
As was noted above, the veteran's disability has consistently 
been shown to involve one or possibly two of the specified 
criteria and such symptoms or other clinical findings do not 
combine to produce severe impairment of the veteran's health 
under Diagnostic Code 7346.  


ORDER

Entitlement to a 40 percent evaluation for lumbosacral 
compression fracture L4 with deformity L3-4 with moderate 
disc narrowing L5-S1, is granted.

Entitlement to a 10 percent evaluation for GERD is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

